 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDMedleyDistillingCompany,Inc.andDistillery,Rectifying,Wine and Allied Workers, InternationalUnion of America,AFL-CIO. Cases 25-CA-3452,25-CA-3516, and 25-RC-4113December 8, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn April 21, 1970, Trial Examiner Thomas A. Ricciissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengagingincertainunfair labor practices andrecommendingthat it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegations bedismissed.Thereafter, the Respondent, the GeneralCounsel, and the Charging Party filed exceptions tothe Trial Examiner's Decision and briefs in supportthereof. The Charging Party also filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,'conclusions,andrecommendations2 of the Trial Examiner, except asmodified below.1.The Trial Examiner found that Respondentviolated Section 8(a)(3) and (1) when it discharged1Respondent has exceptedtomany of the credibility findings made bytheTrialExaminer It is the Board's establishedpolicy, however, not tooverrule a Trial Examiner's resolutions with respectto credibilityunless, asisnot the case here,the preponderance of all relevant evidence conviencesus that the resolutions were incorrectStandard Dry Wall Products, Inc,91NLRB544, enfd 188F.2d 362 (C A 3).The Trial Examiner refers to interviews Personnel DirectorJohn Medleyconducted with employees Herman Boulds,WilliamThomas, andFrancisG. Haynes in1966 and 1967in connection with his finding that MedleyviolatedSec8(axl) while interviewing employeesAs the incidentsoccurred outsideof the 10(b) period itis clear that the Trial Examiner'sreferences to these incidents were for backgroundonly.We do notconstruehis findings of 8(a)(I)violations as including anything which happenedduring these interviews2Most of the unfairlaborpractices violations found herein occurredbetween thefiling of thepetition on June 18,1969, and theelection onAugust28, 1969.These unfair labor practices interferedwith theexercise ofa free and untrammeled choice in the electionAccordingly,we shall orderemployee Herman V. Payne. We agree for the reasonsstated in his decision. The General Counsel and theCharging Party except to the Trial Examiner's failureto find that Respondent violated also Section 8(a)(1)when about 2 weeks prior to his discharge Respon-dent withdrew certain privileges it had previouslygranted Payne.We find merit in these exceptions.Approximately 1 year prior to Payne's dischargeRespondent, because of Payne's family situation,granted Payne special permission to come in late onoccasion. Approximately 2 weeks prior to Payne'sdischarge Respondent withdrew this permission. It isclear from the surrounding circumstances as fullydetailed by the Trial Examiner, and especially fromJohnMedley's reference to Respondent's fightagainst the "activity" (clearly meaning union activity)at the time he was withdrawing the privilege, thatRespondent was taking this action as part of its effortto defeat the Union. We find that Respondent'swithdrawal of Payne's privilege to be late on occasionconstitutes a discriminatory withdrawal of benefits inviolation of Section8(a)(1).32.The Trial Examiner found, in our opinioncorrectly, that Foreman Pete Zarn told employeeJohn Carrol approximately 1 week before the electionthat the Respondent had promised a 45-cent raise andthat Zarn told employee William Thomas that if theUnion did not come in the Company would make abetter deal for them and that Thomas would get araise.The Trial Examiner does not pass on whetherZarn by making these statements violated Section8(a)(1).We find that thesestatementsconstitutedpromises of benefits to employees to induce them toabandon the Union and therefore were made inviolation of Section 8(a)(1) of the Act.43.The Trial Examiner found that the Respondentviolated Section 8(a)(5) by refusing to bargain withthe Union as requested and that the only appropriateremedyisanaffirmative order to bargain with theUnion. We agree. Moreover, in our opinion, Respon-dent's unfair labor practices were so flagrant andcoercive in nature as to require, even in the absence ofthe election set asideDal-Tex Optical Company, Inc,137 NLRB 17823ChargingParty contends that Respondent,by this conduct, alsoviolatedSec8(a)(3)However,the complaint alleges onlythat thisconduct violatesSec 8(a)(1) and,in any case,even werewe to find theconduct alsoviolatedSec8(a)(3), theremedywould be unaffectedTherefore, we do not find it necessaryto determine whether Respondent,by withdrawing Payne's privilegeto reportlate on occasion,violated Sec8(a)(3) as well as Sect 8(a)(1)4The General Counseland the ChargingPartyalso except to the failureof theTrial Examinerto discuss or pass on allegations that Respondentviolated Section 8(a)(1) on other occasions Unlike the incidents set forthabove, the Trial Examinerdid not make the factual findingswhich wouldbe necessaryto supporta conclusion that Respondentviolated the Act byengaging in the conduct alleged In view of the already numerous findingsof violation of Section 8(a)(1), we find it unnecessary to pass on theseadditional allegations asany additionalfinding of violationsof Section8(a)(1) would be cumulative and have no effecton the remedy187 NLRB No. 12 MEDLEY DISTILLING COMPANY85an 8(a)(5) violation, a bargaining order to repair theireffect.The Supreme Court, in setting forth general princi-ples applicable to the issuance of bargaining orders,held that the Board has authority to issue such ordersto remedy unfair labor practices "so coercive that,even in the absence of a Section 8(a)(5) violation, abargaining order would have been necessary to repairthe unlawful effect of those [unfair labor practices J."5In addition, the Court approved the Board's authorityto issue a bargaining order ". . . in less extraordinarycasesmarked by less pervasive practices whichnevertheless still have the tendency to underminemajoritystrengthand impede the electionprocesses."6 In such a situation, the Board mustexamine the nature and extent of the employer'sunlawful conduct and ascertain the likelihood that theuse of traditional remedies would ensure a fairelection.The Court instructed the Board to decidewhether ". . . even though traditional remedies mightbe able to ensure a fair election there was insufficientindication that an election . . . would definitely be amore reliable test of the employees' desires than thecard count taken before the unfair labor practicesoccurred." 7We have examined the facts of this case with theseinstructions inmind. The Trial Examiner, in ouropinion correctly, for the reasons stated in hisDecision, found that a majority of Respondent'semployees had designated the Union as their bargain-ing representative by means of unambiguous authori-zation cards.8 In response to the Union's organizationefforts, however, the Respondent engaged in exten-sive violations of Section 8(a)(1) and discharged twoemployees in violation of Section 8(a)(3). Respon-dent's course of unlawful conduct has demonstrated,5NLRB vGisselPacking Company,395 U S 575, 6156 Idat 6147Idat 6168Though agreeing with his colleagues that Respondent violated Sec8(a)(5),Chairman Miller would not count the cards of James R Foster,Ronald C Jones,TerryBennett,or Esther Roby Foster testified he wastold the card would be used"only for an election " Jones signed a card at ameeting where he was told the cards would be used "to hold an electionand to holdyour job "Bennett testified the solicitor "just said they had toget so many cards signed to have an election " Roby was told by solicitorMorgan that"itwas to get an electionitdidn'tobligate youThough theTrial Examiner found that Roby exaggerated,Morgan herselftestified, "]' just tried to explain to her that we was trying to see how manycards we could get signed to see-we was trying to get an election for theunion" The Supreme Court, in itsGisselopinion,supra(395 U S at608-609),cautioned the Board against extending itsCumberland Shoe,144NLRB 1268,doctrine I find the aforementioned circumstances invalidatedthe four-named authorization cards This does not, however,affect theUnion's majority statusMembers Fanning and Brown adopt the Trial Examiner's finding thatthe Foster,Jones,Bennett,and Roby cards should be counted In the caseof the Jones'card,the talk that the card was for an election and necessaryin order that Jones could hold his job,referred to by Chairman Miller, wasnot by the solicitor but by his fellow employees urging him to sign the cardAs to the remaining three cards,the solicitor's election comments were atmost ambiguous and do not constitute solicitation on the basis that thewe believe,a propensity to engage in violations of theAct bytheirnature designed to undermine theUnion's support among the employees.Itsunfairlabor practices were so flagrant and coercive in natureas to require,even in the absence of an 8(a)(5)violation,a bargaining order to repair their effect. Butwe find,in any event,that Respondent's unfair laborpractices were of such a pervasive character as tomake it unlikely that their coercive effects would beneutralized by conventional remedies so as to producea fair election.In these circumstances,we believe thatemployee sentiment as expressed through the authori-zation card is a more reliable measure of their desireson the issue of representation in this case than anelection would be. We therefore find that by refusingto bargain with the Union and engaging in extensiveunfair labor practices,Respondent violated Section8(a)(5) and(1) and that to effectuate the policies of theAct a bargaining order is required to remedy itsrefusal to bargain,9 as well as its other unfair laborpractices. 10ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent, MedleyDistilling Company, Inc., Owensboro, Kentucky, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order, as herein modified:1.Insertat the beginning of 1(c) the phrase"Changing the terms and conditions of employmentin retaliation for employees' union activities."2.In the seventh indented paragraph of thecards weretobe usedonly for an election Theclosest case is that ofFoster Even though Foster usesthe term "only" when testifyingas to whatthe solicitortold him about an election, when considered in context, weconclude that Foster was simply testifying that an electionwas the onlyspecificuse for the card mentionedby solicitorJoe Blandford,but not thatBlandford said or implied that that was the solepurpose for which the cardwould be used Underthese circumstances we find thatFoster card,as wellas the other three cards, werecorrectly counted by the Trial Examiner Inour opinion our finding does not represent any extensionofCumberlandShoe,supraIn any case,as notedby ChairmanMiller, thesecards are notdeterminative of the Union'smajority status9The Charging Partyhas filed exceptions to the failureof the TrialExaminer to recommend a remedy which would make whole all ofRespondent'semployees for contractual benefits whichwould haveaccrued to them had Respondent not refused to bargain and negotiated acollective-bargaining agreement,or at least to make all economic contractterms retroactiveto thedate bargainingwould have occurred hadRespondent accepted itsstatutoryresponsibilityThe grantingof remediesof this typein 8(a)(I) and(5) refusal-to-bargain cases is not within theauthorityoftheBoardEx-Cell-0Corporation,185NLRB No 20Accordingly,we find no merit in these exceptions Member Brown wouldgrant suchremedyfor the reasons stated in the dissenting opinion in theEx-Cell-0case10Conclusion of Law 7 ishereby amended by insertingthe phrase "bychanging employees terms and conditions of employment in retaliation fortheir union activities" after the phrase "By the foregoing conduct " 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix to the Trial Examiner's Decision insert thephrase "change employees terms and conditions ofemployment in retaliation for employees' unionactivities" after the words "WE WILL NOT."IT IS FURTHER ORDERED that the complaint bedismissed insofar as is alleged unfair labor practicesnot specifically found.IT IS HEREBYFURTHER ORDERED that the electionheld on August 28, 1969, among the Respondent'semployees in the appropriate unit, be, and it hereby is,set asideand that the petition in Case 25-RC-4413 be,and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitledproceedingwas held before the dulydesignatedTrial Examiner on January 13 through 16, andon February 2 and 3, 1970, at Owensboro, Kentucky. Thisis a consolidatedcase; in Cases 25-CA-3452 and 3516, thecharges werefiled on July 22 and September 19, 1969,respectively,by Distillery,Rectifying,Wine and AlliedWorkers,InternationalUnion of America, AFL-CIO,herein calledtheUnion; the General Counsel issued acomplaint on September 30, 1969,againstMedley DistillingCompany,Inc.,hereincalled the Respondent or theCompany. In Case 25-RC-4113 the Board conducted anelection onAugust 28, 1969, and the Union thereafter filedobjectionsto the election; on October 31 theRegionalDirector directed a hearing on the objections. The issuesarising fromboth cases are whether the Companyimproperly interfered with a free election, and whether itviolated Section 8(a)(1), (3), and (5) of the Act. Briefs werefiled after the close of the hearing by all parties.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYMedley Distilling Company, Inc., a Kentucky corpora-tion,maintainsits principal office and place of business atOwensboro, Kentucky, where it is engaged in the businessof distilling, storing, selling, and distributing alcoholicspirits.During the past 12 months, a representative period,itmanufactured, sold, and shipped from this facilityfinished products valued in excess of $50,000 directly topoints outside the State of Kentucky. During the sameperiod it purchased, transferred, and delivered to itsOwensboro facility goods and materials valued in excess of$50,000 which were transported to that location directlyfrom States other than the State of Kentucky. I find that theRespondent is engaged in commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDIfind thatDistillery,Rectifying,Wine and AlliedWorkers, International Union of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA Picture of the CaseInMay 1969 a substantial number of the Respondent'semployees gathered to formulate demands for improve-ments in working conditions and to select a small group ofspokesmen to articulate their desires tomanagement; theirpurpose was to present a united front in support of theirposition.Unsatisfied by the Company's reaction, theyturned to the Union. Between Friday, June 6, and Monday,June 9, 97 of the approximately 160 employees then at worksigned regular authorization cards in favor of the Union.On June 13 the Union wrote to the Company advising thatthe employees had designated the Union as their bargain-ing agentand authorized it to negotiate for a contract; areply was requested. The Respondent answered by letterdated June 17, acknowledging the communication andsaying nothing more. By this timeseveral moreemployeeshad signed union cards. The next day the Union filed apetition requesting a Board election.The Respondent is opposed to the principle of collectivebargaining. In furtherance of this policy repeated stepswere taken to assure defeat of the Union in the election thatwas coming. Supervisors at every level, up to and includingJohn Medley, personnel director and a former individualowner of thebusiness,coercively interrogated the employ-ees, spied upon their union activities, threatened them withdischarge to compel abandonment of their prounionresolve, etc.More than 10 employees testified to beingcalled into the personnel director's office to be told, in theprivacy of the room, that they were being watched and thatthey would be fired if they did not desist. Medley waspresent throughout the first 4 days of the hearing while thisstory was being told; he did not deny any part of it. Norwere any of the supervisors called to contradict the directand consistent recital of the employees.Two employees who were active in the organizationalcampaign were discharged-Herman Vincent Payne andHerman Boulds-and the complaintallegeseachwasdismissed as punishment for his union activities. As toBoulds, the Respondent denies the charge and contends hewas releasedpurely for economicreasons.With respect toPayne, his direct testimony that he was told, in conversa-tions connected with his discharge, by two members ofmanagement-the personnel director and Hugh Cecil, thesuperintendentofthebottlingandshippingdepartment-that it was his union activity the Companyresentedalso standscompletely undenied. The defense asto Payne is that he was a supervisor, and therefore could bedischarged for unionactivitieswith impumty.The election took place on August 28, 1969, and theUnion lost-67 votes for and 94against.The Union filedobjections to the Company's interference conduct and acharge ofillegal refusalto bargain. The two cases wereconsolidatedfor a singlehearing, on the objections and onthe merits of the complaint. If the evidence supports theobjections and proves the unfair labor practicesallegationsof the complaint, the General Counsel asks, as remedial MEDLEY DISTILLING COMPANYmeasures, that the results of the election be set aside, thattheRespondent be enjoined from further misconductprohibited by the statute-including violations of Section8(a)(1), (3), and (5)-and that it be ordered to bargain nowwith the Union as exclusive representative of the employeesin the appropriate unit.One defense to the refusal to bargain charge is that theUnion never represented a majority of the employees; thisassertion rests on the contention that when the employeessigned the union cards-on their face clear and unequivo-caldesignation of the Union as immediate collective-bargaining agent-they did not intend to authorize theUnion to act on their behalf at all, but only had in mind thethought there would be an election, at which future datetheywould each decide whether they wished to berepresented by the Union. A more pervasive defense is apurely legal one.It isargued that regardless of any writtenand real authorization of a union by the employees, andregardlessof any coercive and unlawful conduct bymanagement in violation of any other sections of thestatute--be it Section 8(a)(1) and/or Section 8(a)(3)-in noevent may it be found that the employer has unlawfullyrefused to bargain in violation of Section 8(a)(5) or beordered to bargain with the union,unlessand until theunion succeeds in winning a majority of votes in a secretBoard election. This is the defense position made clear bycounsel for the Respondent during the first day of thehearing. It was in keeping with this view of the law that theRespondent did not bother to contradict any of thevoluminous evidence of coercive behavior by its superviso-ry personnel. To this extent, the hearing resembled aninquest, as though the allegations of the complaint were notdenied,with the prosecutor put to his proof-a sort ofconfession and avoidance plea. Appraisal of the twoconcepts in related context-undenied proof of unlimitedviolations plus the legal argument-reduces the Respon-dent's ultimate position to the following proposition: nomatter what an employer does to "impede the electionprocess," "disruptive of the election process," "with theresult that a fair and reliable election cannot be held," i andno matter how often it repeats and continues the samecourse of conduct, there can be no collective bargainingunless somehow the union finds a way successfully to offsetthe employer's misconduct.A.Unfair LaborPractices in Violationof Section8(a)(1)During the month of May 1969, the employees held threemeetings-one in a nearby town, one in a church, and onein a local courthouse-to formulate detailed economicdemands to pass on to the Company. They electedrepresentatives from the various departments to act ascommittee spokesmen. Among the six or seven committee-men were Herman Vincent Payne, Herman Boulds, andJosephTrodglen.The committee met twice with theCompany, which promised to consider the collectivedemands but did not make any offer acceptable to the87employees. On May 12 the Company posted a notice on thebulletin boards reading as follows:There shall be no distribution of literature in any ofthe company's production areas.There shall be no solicitation at any time during anemployee's actual working time.Free conversation among the employees in this plant hadalways been permitted; solicitation for social activities,participation in friendly and money-involving numbersgames, and ordinary chitchat of the usual kind had neverbeen prohibited. There had never before been any no-solicitation rule in this plant. The year before, on anotheroccasion when the employees had chosen spokesmen topress economic demands jointly upon management, thepersonnel director told one of the committeemen "thatright away when we are classified as spokesmen we arelinked with the union." A number of times after posting ofthe notice the personnel director referred to it whentellingindividual employees to stop their union activities, and noother purpose has been suggested to explain the significanttiming.That the purpose of this notice, posted at thismoment for the firsttimein the Respondent's long history,was to cut off before its inception formal union activityconnected with outside labor organizations is an inescapa-ble inference. The Board has held that establishment of no-solicitation rules for the first time at the very birth of unionactivity is in itself a coercive step in violation of Section8(a)(1) of the Act, and I so find in this case.2As stated above the employees started signing unioncards on June 6. Employee witnesses testified to conversa-tions with a number of admitted supervisors as follows:1.Hugh Cecil-bottling house superintendentEmployeeMartha Hamilton,a former employee whosehusband is now in the Respondent's employ. On August 5,1969, Cecil telephoned her at home: "And he said that hethought that I could influence Donnie, my husband's voteagainst theunion becauseIwas his wife and had a child.And he talked on for severalminutes,but he repeated thisone thing two or threetimes.And he also said that sinceDonnie hadn't worked there very long that if the union gotin he would probably be one of the first ones to be laid off.And he said that if Donnie would talk to the Glenmoreemployees that he would find out that they weredissatisfiedwith that union. And he referred to my brother-in-law,Vincent Payne, and he said that Donnie had probably beentalking to him, that hewas strongfor the union. And heasked me if I was working at that time. And I said no. Andhe reemphasized the fact that we'd be in trouble if Donniewas laid off."EmployeeVincent I. Johnson:On June 15 he asked Cecilfor permission to post a noticeof union meeting on thebulletin board, and the superintendent answered: " 'No.... The Medleys were opposed to the union,' and he didn'tthink they would grantpermission."Two or three weeks beforethe election: "He asked me togo to the main officeand tell theMedleys that I was pullingout, and he said that I was just the man that could throw the1N L R B v Gissel Packing Co, Inc,395 U S 5752TheWm H Block Co,150 NLRB 341 88DECISIONS OF NATIONALLABOR RELATIONS BOARDelection. . . . `If you will go to the office and tell them thatyou're pulling out...I'm sure it will make them veryhappy.'. . .He told me he was sure if I would do that Icould have ajob there as long as I wanted to.,,Ifind that Superintendent Cecil's threat to dischargeemployee Donnie Hamilton if he continued to favor theUnion and his promise to Johnson of permanent employ-ment in return for assistance to the Company's antiunioncampaign were each coercive statements in violation ofSection 8(a)(1) of the Act.2.RoyPayne-foremanEmployeeHerman Boulds,a miller regularly working 48hours a week under Foreman Payne. Beginning a weekafter the June 8 weekend:". . .he'd tell me how we wasgoing to lose our-be cut to 48 hours, lose our overtime ifwe went union;and the company could close down, andwhen they went down for repairs they'd lay everyone offand contract all the work out. . . . He would-he alwaystold me,he said-Skippy didn't sign a card,you know, andhe always wanted,he was always asking me did Skippy, youknow,sign a card,and I told him I wouldn't tell him, youknow."EmployeeJames Kirk:On August 1: "And he asked mehow I felt about the union. . . .And he told me that Ishouldbe thinking about it,because seniority, andeverything.He told me that if the union come in that Iknowed I was the youngest man down there and I'd be thefirst to be laid off. . . .He said if the union come in he waspretty sure there would be a layoff."On the day before the election:"-he come back thereand was talking with me,and he asked me how I was goingto vote.And I told him,well, I didn't know.And he told meto go home and talk it over with my wife, he was pretty sureshe could convince me not voting for it.I told him I would.And before he left he said he was going to come backtomorrow and he wanted a definite answer."Ifind that,by Foreman Roy Payne's interrogation ofemployee Kirk,by his threat of layoff to Kirk, and by hisrepeated and various threats of discharge and loss ofemployment benefits to Boulds, the Respondent violatedSection 8(a)(1).3.Gerard (Jerry)Kuntz-purchasing agentEmployeeWendell Bennett:In Kuntz' office on aboutJuly 1: ". . . he asked me to shut the door and said therewas some other matters he'd like to discuss with me. Hethen mentioned the union activities that was going on in theplant,and asked me if I was aware of them.I told him that Iwas. And he discussed some of the benefits that we werereceiving from the company,uniforms,and insurance, andretiremen,[sic]what it actually meant for us paywise, soforth,and told me he thought it was morally wrong for us totry to bring in a union when we knew the company wasagainst it. . . .He did mention that there were some raisesin the planning stage. He said he didn'tknow how muchtheywould be butprobablyupwards of 20 [cents ]."EmployeeWilliamPayne:Two or three weeks before theelection.". . .he was talking about how much better offwe'd be if the-how much better off we'd be without theunion,and everything.And I asked him how we'd be betteroff without the union. . . .And I asked him if it was trueabout the company fixing to go down to forty hours. Andhe said, `Well,' he said, `there'sbeen some talk about it.'The company was kicking it around some,he said.. . . Hesaid,`Well,'he said,`if the union didn'tcome in,' oranything like that,he said, `theywas going to cut the hoursdown to forty hours.' He said-he asked me what I wasmaking.I told him $2.59. He said, `Well,' he said, `with a 47[cent] raise,then,' he said, `you'd be making,with five hoursless,' he said, `with what you're making right now that that47 [cent] raise would put you up, give you your overtimeback,and,' he said, `you'll have five hours less for the samemoney.' He said that'swhat they were talking about.. . .He said that was an idea that he had been kicking around.He said he thought something like that could be worked outif the union didn't-if we would forget the union idea."Kuntz testified for the Respondent on a supervisoryissue.He is the personnel director's son-in-law.Asked hadhe ever mentioned a 20-cent wage increase to Bennett, heanswered: "I can't say-Inever spelled anything out likethat in terms of cents, or anything,in any conversation withhim, no." Had he told William Payne the hours would bereduced to 40? "No, I didn't say it that way at all. I saidwhat I would like totry to do,particularly in the bottlinghouse, I'd like to see it in the whole plant,is eventually havethe whole plant on a 40-hour week.I told him I'd like to dothatwithout having to cut anybody,you know,withouthaving to cut their take-home pay. And if we could get thework out in a 40-hour week that we are now getting out inmore hours,that everybody could actually have moremoney."Iconsider Kuntz'explanation of the talk with Bennett ofwage increases to be an equivocation and not a real denialof the contrary testimony, and his version of the talk withPayne not a true contradiction of the employee's story. Ifind that Foreman Kuntz interrogated Bennett about unionactivities,promised him increases in pay if he wouldabandon the Union, and held out to Payne a promise offewer hours of work without loss of earnings in return for avote against the Union in the imminent election, and byeach such statement violated Section 8(a)(1) of the Act.4.Pete Zarn-foremanEmployeeJohnCarrol:In the cafeteria room in mid-July:"He said, `Well, the company and I have been talking andtheytold me that if the union comes in they're going tocontract out the painting....When the Union comes inyou all won't have a job.' "In August:"Pete come to me and he said, `If you don'tquit soliciting for the union you're going to get fired.' "A week after the election:"He told me,he says, `Whydon't you stop this damn union talk?' Hesays, `As youknow,the company is going to giveyou araise.' . . .Hesaid that the company had promised us a 45 [cent]raise."EmployeeWilliam Thomas:The month after the cardswere signed: ". . . we was sitting there and Pete Zarn camein, and he sit down and started talking about the unionAnd hesaid, `Well,' he said, `if the union comes in,' he said,`the company is going to contract out all of its paintingwork.' " MEDLEY DISTILLING COMPANY89A week later: "Pete, he came up on us there and, youknow,got to talking,and he brings the unionup.. . . Andhe said, 'Billy,' hesaid, 'if the union does not come in,' hesaid, `the company will make you a better deal than .... 'well, he was talking about raise,seniority,you know, suchas that.. .He said, `You'll get a raise.' "Employee". . . he was talking about theunion coming in. He said if the union come in they wouldcontract the paintingout.... And he said they wouldcontract the painting out and that we would lose ourinsurance premium,insurance benefits."I find that Foreman Zarn threatened Carrol, Thomas,and Evans,allpainters, that the Respondent wouldcontractout the painting work in retaliation if theemployees voted in favor of the Union, and that they wouldin consequence lose theirjobs, and thereby violated Section8(a)(l )._i.CharlesMedley-plant superintendentEmployeeJoseph Trodglen:In July: "I asked him, toldhim that I had some work that needed to be done, but Icouldn't get no okay from nobody. And he said, `Joe,' hesaid, `if we beat this election,' he said, `I'm going to try tomake it where you can do what you need to do withoutasking.' "EmployeeCarroll-In July: "Charles walked up to me andIwas getting ready to get a drink, and he said, `John.Carroll,' he said, `I got a bad report on you yesterday.'.I said, `You did? . . . What have I done now, Charles?' ..`You were down here talking union. ... I'll have youknow,' he said, `we don't want union talk going on downhere.'He says, `If it happens again,' he said, `You'll besorry.' "I find that the plant superintendent told Carroll he wasbeing watched in his union activities and threatened himwith economic reprisal if he continued it, and therebyviolated Section 8(a)(1).6.John Medley-personnel directorEmployeeHerman Boulds,the day he was hired inSeptember 1966: "And he brought up, he mentioned theydidn't have no union down there, they didn't want none,and if I mentioned the word I would hear about it, he hadpeople throughout the plant, it would get back to him."EmployeeWilliam Thomas:At his hiring interview onDecember 26, 1967: "Well, he told me the rules that theyhave down there.He said if he caught me stealing ordrinking on the job they would fire me. And he mentionedthe union, they didn't want a union. And he said if a uniontried to get in down here, he said, `I'm going to doeverything in my power to keep it out' And he said, `If Iever hear of you talking union,'he said, 'I'm going to fireyou.' And he said, `You've got a big family and you can'ttake any chances.' "EmployeeFrancis G. HaynesAt his hiring interview in1967: ".he hesitated hiring me on account of my eye.And he started, he mentioned union. He said this wasn't aunion plant, and he'd do everything in his power to keep theunion out And he said if he ever heard of any union talkout of me he would fire me."Three weeks before the election:"Well, he said he hadheard some union talk about me, not much,but from hisofficials he said he had heard that I had been talking union.And he got on to talking about my eye, and he said hewould fire me if he heard any more talk,and it would behard for me to get anotherjob....And he also mentionedthat he didn'thave enough informers on the yard crew andhe wondered, in a round about way he wondered if Iwould-well, what would you say-be a squealer, orwhatever you call it.... If I would be an informer. And Inever answered yes or no."EmployeeJoseph Evans:At his hiring interview on May24, 1969:". . .and he asked me if they had a union overthere. [The applicant's prior employment.] I said, `Yes, theydid.'And he asked me if I belonged to it. And I told him Ididn't.. . . He made reference to-see,I had,one of thereferences I had on my application was Snookie, orHerman Boulds,and he asked me how well I knew him.And I told him that we run around together, you know,before we got married.And he said then that Snookie was,or Herman was a strong union organizer, and he said hedidn'tknow why he was like that because he was, he said hewas picking shit with the chickens when he came there. Andhe asked me how I felt about a union.And I told him that Iwas against it."In July: "He called me over to the office .. . he asked meif I was still of the same opinion concerning the union as Iwas when I first came in,you know. And I told him yes.And he told me about the same thing that Pete Zarn toldme, that if the union did come intheywould contract thepainting out.And he didn't say anything about theinsurance,but he did say they would contract the paintingout . . . he said that he knew that I was under pressure, youknow, from John Carroll, a fellow worker, you know, he's apainter,to sign a union card,or vote for the union . . . hesaid, you know, just hold out."EmployeeCarroll:After the card signing started he wascalled to the office where Medley told him he had been seenin the boilerroom talking with other persons;Carrollexplained he had been seeking a telephone number: "Andthen he proceeds to bring me up to date on this soliciting.He asked me,he said, `Did yousee this notice that wasposted on May 21st,' which is May the 12th on the poster. Isaid, `Yes, sir.' I said, `I remember this.' He says, 'Do youknow what that means?' I said,`Yes, sir,' I said, Iunderstood it fully when you,' he said, `you're asking for alot of trouble! He said, 'I know I read it.' He said, `Well,' hesaid, 'now,' he said, `I'm telling what you were doing in theboiler room.' And he said, `I don't want to see it anymore.'He said, `If I hear any more union talk out of you in anyway,' he said, `you'll be discharged.' He said, `And I don'twant to see you up here no more.' "EmployeeWendellBennett:About June 15: "He told methat he knew that I had been attending union meetings, thathe had had some bad reports on me, and he told me aboutno-solicition rules on the company property, and he alsotold me that what I done outside of the plant was my ownbusiness and none of his. And he stated that regardless ofwhich waythe election went my ass was grass."EmployeeHerman Y. Payne:Three weeks before hisAugust 17 discharge he was called to Medley's office: ".. . 90DECISIONSOF NATIONALLABOR RELATIONS BOARDas I entered Mr. Medley's office he told me to be seated.... And he sort of looked up, and he said, `Vince, I'mdisappointed with you, I hear that you have been engagedin umon activities, and even soliciting on the job.' And hesaid, `After all that I have done for you, and all theprivileges I have given to you I can't understand why in theworld you want to do something like this.' I says, `Well, howdo you know this? How do you know it's true?' He said,`My security men have told me that you have been engagedin these things.' And I said, `Well, there's no way of provingit.'He says, `I don't have to prove it. I don't want to getmad.'He said, `From now on if I hear of you doinganything wrong, or talking in any way towards theseactivities,or anything that I can catch you on,' he said, `I'llhave to dismiss you.' And he said, `That's all I've got to sayto you right now.' "EmployeeKirk:At his initial hiring interview in February1968: "He asked me how I felt about the union, and I toldhim, well, I have been in a union before and I never thoughttoo much about it. He told me if word ever got back to him,or anything, that I had said about the union that I'd begone.And he said he had ways of finding these things out."EmployeeJoseph Trodglen:Called to the office a fewweeks after signing a union card: "He just told me that wedidn't need no union, that we was doing well enough as itwas, we didn't need somebody else to tell us how to run thebusiness.... And he said that we should think before wesigned-before we got into it.. . . He asked me at that timehow I felt about it. . . . Well, it was brought up every timewe talked, and the way of we didn't need a union.. . . Atone time,and I can't tell you just exactly which time it was,he asked me if I signed a card. And I told him I did.. . . Italked to Mr. John one time and told him that I thoughtthere was a lot of tales being carried to him because we hadalways been friendly. . . . But then later on he told me thatthey had been coming to him telling him that I was causingdisturbance, still talking union, and that he was sure that itwas a mistake."EmployeeVincent I. Johnson.In Medley's office on the9th or 10th of June: "He told me he had me down fordistribution. . . . `Well, let's see what I've got you downfor.'He said, `December 9th,' of the following year, whichwas before we had started any of this. . . . He told me, hesays, `Now, I don't want to hear any more of this unionfrom you. If you do, that's all of it for you.' "EmployeeWilliam Payne:Late in June called to Medley'soffice:"Well, he told me that he'd been getting severalreportsonme about me going for the union, andeverything.And he said in the past he'd never had anytrouble with me and he thought he'd call me in and thoughtIdeserveda warning;that he'd never had any trouble withme, and he said he'd been getting all those bad reports, andhe told me that if I didn't stop it that he wouldn't have noalternative or nothing.. . . And when the conversation wasabout to break up I asked him if anyone was going to befired over this umon activity after it was all through. Hesaid, `Well, you don't have any witnesses and I don't either.'He said, `You can better bet there's going to be five or sixassesthat's going to burn.' "EmployeeA. J.Wilson:Called three times to Medley'soffice. In early June: "He said, 'Come in and close thedoor,' when I first went in, and he wanted to know if I hadsaw the sign about soliciting on the board. He said some ofhis informers had told him that I had been soliciting, henever said specificallywhat it was, but he left theimpression, you know, union cards, that I had tried to getsomeone to sign some union cards. And I told him, I said,`You should have called me up here and asked me insteadof depending on your other source of information.' Andthen he said in this meeting, `If I hear of this any more youarea gone goose.' "In mid-July: "He said, `Come in, close the door.' And hesaid, `You keep soliciting and soliciting. I wonder why youkeep on, A. J. . . . He told me, he said, `You know what Itold you last time would happen if I heard of you solicitingany more.' "First of August: "Well, this particular time we talkedabout several things. It was about a two-hour session thistime-bottle collection, different things, various things.And we got back to it, where I had said I had solicitedmoney for the boy that was dismissed, or fired, whateveryou want to call it, the Boulds boy that was dismissed... .He said on this particular time, the best I can remember, hesaid, `Well,' he said, `I told you about this, an,' he said, `it'snot up to me any more. I have to take it up with the rest ofthem. And I'll let you know the first part of the week whatwe will do with you.' "Medley listened to all this testimony without comment.There could be no clearer picture of a fixed determinationto frustrate the employees' desire to engage in collectivebargaining without regard to the extremity of measuresnecessary.He was completely indifferent to any and allproscriptions of law or rights of employees guaranteed bythe statute.There is nothing to be gained by precise,enumerated, and repetitive findings of separate unfair laborpracticescommitted, as in the usual case.Medleyunlawfully interrogated employees, he told them he hadspies throughout the plant surveying their union activities,he threatened them with adverse discrimination andoutright discharge in retaliation, he confronted them withhis confidentially reported knowledge in a way that ofnecessity must intimidate them, and he even invited them,with promise of reward, to be his "security men," and turnagainst their fellow workmen to help defeat the remainingdesire of others to be represented by any union. All thesewere out-and-out unfair labor practices in direct violationof Section 8(a)(1) of the Act.They shed a revealing light upon the discharge of Bouldsand Herman Payne, which came before the election and inthemidst of the Union's continuing effort to maintain itsrepresentative strength. They also remove any doubt as tothe intendment of any seemingly ambiguous words used byhis underlings when they spoke of the Union to employeesin their own private conversations. As subordinate agentsofmanagement they necessarily acted consistent withcompany policy, so clearly set by the personnel director. Ifthey were devious in any of theirmessagesto employees,the vagaries must be resolved as a cloak to cover antiunionanimus.With so widespread a practice of direct intimida-tion by the personnel director, with so clear and directwarning by him to all that there existed a network ofdeceptive persons in confidence with Medley to keep him MEDLEY DISTILLING COMPANY91informed, every person with whom the supervisors talked ofthe Union knew what was meant. And, of course, what allthis also proves is that when,after the Union advised thatthe employees had designated it to negotiate a contract forthem, and the company president, John Medley's brother,satback to await an election, the purpose of theRespondent was to gain time in order to make impossibleany free and fair expression of choice by its workercomplement.Thereis also a seriesof exhibits, numbering six, not reallynecessary to prove the merits of the complaint, but which,in the light of this testimony and of certain admissionsextracted from the personnel director when called as anadverse witness by the General Counsel,are established ashis originalmemoranda of conversations he had withemployees called to his office in furtherance of hisantiunioncampaign. Each is a typewritten sheet, or portionof such a sheet, once torn into bits, and later painstakinglyput together coherently in legible arrangement with scotchtape.A reading shows clearly that they are notes ofconversations with one or more employees on the subject ofwhich employees were active in the union activities, andwhat they were doing; all are dated during the month ofJune 1969. Two of them contain the statements "I talkedwith. . ."and lists seven names of employeesin type. Theother four reflect interviews with six persons whose namesappear in pencil, instead of type, with the writing so garbledas to be unintelligible. One bears the initials J. A. M.-mph;Medley's secretary is May Jane Hurst.Medley was asked were these his notes; he equivocated.Did he prepare General Counsel Exhibit 14-one listing sixemployees as being interviewed: "I have talked to basicallyall the fellows that you've got lasted on here." "Q Didn'tyou cause that to be prepared? A. You said Bodie Wallace.This is more than any Bodie Wallace conversation.. . . Apart of phis I didn't say to Bodie. A part of this I said at thattime."One particular exhibit reads: "I talked to BodieWallace and told him that it has been reported that he wasfavorable to the Union. I told him that this was hisprivilege; but after what I had done for him and how I kepthim from being fired, he had better do some more seriousthinking." Before being shown the exhibit Medley hadtestified"I talked to Bodie. In fact I talked to basicallyevery employee in the plant.. . . Dust asked Bodie how hefelt,was he interested " "Q. You did ask him how he feltabout the union? A. I probably did, but I didn't tell himhe'd have to do anything about it."Exhibit 15 shows an interview with Troy Bybee. Medleytestified:"Iremember I talkedprobably to Troy, Iprobably talked to him in the yard, or office. . . . I justasked him how he felt about the situation, what was goingon, and that we didn't want a union but that was hisprerogative, I couldn't tell him what to do." "Q. Now, isn'tthis in fact, General Counsel's 15, notes of that conversa-tion that you had with Troy Bybee? [Document handed towitness.]A. It's reasonable, but I can't verify thatabsolutely..Q.What did you do with the notes? A. Idestroyed all my papers. They wouldn't be any good toanyone but me. Q. What did you do with the papers indestroying them? A. That's not anybody's business butmine."Examination of Medley continued in this vein. As thevarious exhibits were placed in his hands he said a numberof things all more and more tending to establish theirauthenticity.Referring to one name he said had beendeliberately written illegibly:"Ican read the name, but Idon't see why I should read that name."Did a certain oneof the exhibits reflect his notes on a conversation with theemployee? "This would be a reflection of them." Why didhe write the names of employees in code? "Because that is apersonal business of mine,my personal operations,and it isnot for the perusalof everybodyas to whose names, who,what,or why." "Trial Examiner:Does that sheet of paperstate something about a conversation you had with someother employee? The Witness: This is an employee thatcame tome. Thisisbasically the same thing. . . . Q. Andthiswas some other notes prepared by your secretary? A.Could be."At the close of his testimony Medley said he did notauthorize anyone to reassemble the torn sheets in thecoherently legible form in which they were produced at thehearing.Counsel for the Respondent also had him say hehad not authorized anyone to turn "those" over to theNational Labor Relations Board. In its brief the Respon-dent says: "Some of the 8(a)(1) evidence was apparentlytaken or, better, purloined from Respondent, and it wouldseem strange indeed were the chargingpartyor GeneralCounsel to be rewarded for this type of conduct-unlesstwo wrongs make a right."No useful purpose would be served by further belaboringthese exhibits, or in making further pinpointed unfair laborpractice findings based upon them.TheyareMedley'snotes, and all they prove is further unlawful conductexactly like that shown in full pattern by the uncontradictedoral testimony of so many employees at the hearing. Werethere any dispute-and there is none-that the Respondentmaintaineda centralized system of surveillance andfunneling of information into the personnel director'soffice,these exhibits would serve to remove all doubt on thematter.B.Unfair LaborPractices in Violationof Section8(a)(3)1.The dischargeof HermanV. PayneHerman Payne worked for the Respondent upwards of 12years, the last several as a shipping clerk. According toForeman Kuntz,director of bottling operations and whowas ultimately in charge of the work Payne did, he was "agood man," "he had his job, he did it well." Because he hasnine children,and attendant family obligations, he wasgiven special permission by the personnel director to comein late on occasions;hemade up the time duringcoffeebreaks and at lunch. The privilege was over a yearold.The men do not punch timecards in this plant, butstarting time is 7 a.m. On August 17 Payne arrived at theparking lot before 7 o'clock and in walking towards thebuilding stopped to talk to a fellow employee about apersonal matter.The bell rang while he was standing in theyard,and he set foot on the loading dock outside theshipping room-his actual work area-aminute or a 92DECISIONS OF NATIONAL LABORRELATIONS BOARDminute anda half after 7. He was discharged then andthere.The Respondent'sassertionthat Payne was releasedbecause hecametowork late is a pretext and is notcredible. He was a very activeunion man, first as an electedspokesman of his department when the employees chose acommitteetopress their demands directly upon theCompany, and later by successfully soliciting 12 authoriza-tioncards for the Union inside the plant. The Companyknew he was doing this.Unlawful motivationisnoless clear on the record. AsPayne testified,without contradiction, the personneldirector told him, 3 weeks before the discharge, he knewPaynewas "engaged inunion activities," and even"soliciting,"despite the "privileges" he had extended, andtherefore, if he heard of Payne doing "anything wrong .. .anything that I can catch you on," he would dismiss him. Aweek later Charles Medley, the plant superintendent, toldPayne "I want you in here at 7:00 o'clock from now on,"and brushed off the employee's reminder that John Medleyhad given him permission to come late. The next day Paynewent back to the personnel director, who now told him "Ihave a wildcat on myass.... I'm going to fight.... I canget rough. . . You can forget about any privilege that Ihave given you.. . . From now on I want you here on time.Iwantyou to stay out of the bottling house." He then toldPayne that if his work took him into the bottlinghouse-this was where the man obtained the union cardsignatures-he is "not to say anything at all to any of thewomen on the line, or to any of the men on the linewhatsoever."And during the next 2 weeks the plantsuperintendent-whose arrival time had long been 8:30a.m.-started coming to the plant before 7. And thenPayne's work required him to go into the bottling house.With this, Cecil, the bottling house superintendent, toldhim: "Don't even come in here for Cokes, don't come inhere to even use the restrooms, or anything. . . . If youchange your mind about the union maybe they wouldn't beso hard on you." All this is uncontradicted testimony.Ifind Payne was discharged because the Respondentresented his union activities and wanted to put a stop tothem. The question remains whether he was a supervisor,and I find the record in its entirety does not support thedefense assertion.A better name for his job duties would beshipping clerk-checker. He worked where the case whiskeyis selectedout of the stockroom and moved, in fulfillmentof detailed purchase orders, out of the loadingareaand intotrucks or railroad boxcars, via conveyor, and sometimesontopallets. It wasimportant to fill each order correctly,not to get the products mixed up, and to see thatappropriatestencilswere placed on the boxes For sometime Payne had worked along with the other shippingclerks,lifted the stock, and actually put it in place in the3No one contradicted Payne's following explanation of what passing onRandall Wahl's orders meant.After he would tell me I would tell them [the shipping clerks ] If theywere in the back,Iwould tell them,then,that Randall said to get thisnext, or get that next,or put this onAnd he [Wahl] would call the trucks, and keep a record of whatcars we loaded,and so forth,or numbers See, we called the cars andthe trucks,and we would check-the whiskey would be thrown on thevehicles.With more and more errors being made, it wasdecided he should doa minimumof physical work,or noneat all, but concern himself only with assuring that thecorrect stock was shipped, that all orders were filledcorrectly, and that cases were properly stacked in thevehicles.There are multiple copies of every order, onealways given to him and another to a clerk who did most ofthe actual physical moving of whiskeycases.The regularclerk was responsible to see that things went right, butPayne always checked the end of the line to be sure therewere no mistakes.Randall Wahl is Payne's supervisor in this work; Wahl isa blue card man-all blue card men are salaried and enjoygreater fringe benefits. Payne was hourly paid, like all rank-and-file employees.When Payne was told to limit hisactivities to checking the moving stock, about a year beforehis dismissal, his pay was not changed. A raise he receivedat or about that time was only an incident of a plantwideincrease in wages. In the attempt to make him a supervisorat the hearing the personnel director called him a leadman;he then admitted there are others also called leadmen, orleadladies-none of them blue card personnel-and namedthree such women, Geraldine Rowland, Margaret or KaySapp,andKay Durham. He described their dutiessubstantially as he did Payne's, but the names of all threeappear on the stipulated list of nonsupervisory employeesin the bargaining unit.Work started in the shipping department with Wahlgiving the shipping orders to Payne in the morning andtellinghim which vehicles were to be used for whichshipments.When Wahl, who often leaves the department,was not there, Payne passed the directions on to the othermen.When Wahl was on vacation, or otherwise absent,Cecil,Wahl's superior, gave Payne the necessary orders.Payne carried a clipboard with the orders; the other mendid the same. Both checked what they were doing andPaynemade the final check in the end. Sometimesadditional help was needed for short periods and Wahlasked Fulkerson, who supervises the yard crew, to send aman or two for a while. When the work was pressing, andWahl was not nearby, Payne told Fulkersonmore men wereneeded. It is this duty to pass Wahl's instructions to themen, to call for help from the yard, and even to tell Wahlsome of the clerks are not working, if it should ever happenthat any of them were deliberately idling-an eventualitynot shown ever to have happened-that the Respondentcontends proves Payne "responsibly" directed others andwas therefore a supervisor. And it was this sort of directingthat employees Terry Bennett and John Millay were talkingabout when they testified, in conclusionary words and inagreement to purely leading questions, that Payne toldthem "what to do "3The only time Payne was shown to have spoken toline,and I would check the end of the line to make sure that thenumbers corresponded See, he had a shipping order and I had ashipping orderQWho is he9A Just a regular laborer It might be anyone back there I have ashipping order and he has a shipping order,and I just check at the endof the line the cases that they throw on That was the same procedureevery day MEDLEY DISTILLING COMPANY93management about raises for the men was when he acted asa committeeman with the elected representatives in May1969 to press the concerted demands of all employees onthe Company. He had no authority to hire or dischargeanyone. He recommends hiring no more effectively thandoes any other rank-and-file employee.I find that the Respondent discharged Herman V. Paynebecause of his union activities,to increase the chances thatthe employees would vote against union representation inthe election scheduled for 11 days later, and therebyviolated Section 8(a)(3) of the Act.2.The discharge of Herman BouldsHerman Boulds worked for 3 years with the Respondent,his last years as a miller. Together with a longtime millercalledWilliam E. Payne, his job was to help unload grainand run it through a milling machine;he watched forbreakdowns in the machinery, checked certain cleaners inthe operation, and generally assisted in that particularfunction,including a certain amount of cleaning up. InJune 1969 a new,more modern, and more automaticmillingmachine was installed to replace the old. Inconsequence less man hours of work were required dailythan had previously been performed by the two men, andBouldswas discharged on July 17. He was a very activeunion man, the Company knew it, and management had itseye on him because of it.When the employees began their concerted activities inApril and May, and elected a committee of spokesmenfrom the various departments,Boulds was chosen to speakon behalf of the employees in the distillery department Hemet several times with management agents while thecommittee attempted to win the joint demands of all theemployees for betterment of working conditions. With theemployees still unsatisfied, Boulds, together with "VincentPayne" (the Herman Vincent Payne discharged in August),sought out the unionagenton the 6th of June, the first stepleading to all the signing of cards. He then distributed cardsand testified to being present when 13, other than his own,were signed.The defense to the complaint allegation that this man wasdischarged because of his union activities is simply thatwith installation of the new milling machines there was nofurther need for his full-time services in that room and thatthis is the reason for his dismissal. And it is true that withthe mechanical change two men were not needed as before.A portion of the work Boulds used to do there has sincebeen done by someone else, Lyman Pierce, called whennecessaryfrom a nearby department. Part of Boulds' workwas to be relief man during certain hours for the regularmiller,Payne, whose hours were different from those ofBoulds. Payne,a witness for the Company, testified thatPierce only started helping him after Boulds left.It has long been this Company's policy not to dischargeits employees when need for their services on any particularassignment ends, but to reassign them and to find otherwork expressly to avoid leaving them without jobs. This isthe testimony of John Medley, the personnel director. ".. .[I ]f we can work a fellow around we try it if we can... .A prehearing statement of position written by companycounsel reads, in part: "Employer does not have layoffs assuch although on occasion it has modernized or automateditsoperation and taken care of theslack bynot replacingemployees who quit or leave its employ for any reason. It isfollowing this policy now and the last fifteen employeeswho left the Company have not been replaced."Company records back only to January 1, 1968, showthat from that date on, at least,no one other than Bouldswas discharged for lack of work or discontinuance of hisjob.WalthenMedley, the company president, explainedhow thechange in the milling operation had long beenplanned, the new machine ready, and the physical workstarting in June. The very purpose of the change was toachieve improved efficiency with less labor. But despite theadvanced knowledge, nothing was done about Boulds.Instead,theCompany hired new people in theinterim-one on June 15, three between June 23 and 29,and three on July 2. There is no indication special skills ortraining were required for the newly hired person,such asBoulds might not have himself.Why was this extraordinary and unprecedented discnmi-nation practiced on Boulds? The answer appears in theplain evidence on antiunion animus directed towards himpersonally. He was told the day he was hired that he "wouldhear about it" if he as much as mentioned the word"union."Foreman Roy Payne kept asking Boulds whetherSkippyhad signed a union card; he must have had Bouldsmarked as one who would know. Two months before thedischarge,on May 24, 1969,while the personnel directorwas warning a new employee about union activities, heasked the applicant did he knowBoulds,and referred toBoulds as a"strong union organizer."And when ForemanPayne sent Boulds into the personnel director's office to bedismissed,he said "there was more yet to come," but he"wasn'tgoing to tell me [Boulds]what it was."Bouldsasked John Medley was he going to be transferred to theyard,and the answer was: "No, not even in this plant."Ifind on the basis of the entire record,includingespecially the very persuasive picture of deep-seatedantiunion animus in the Respondent generally towards theorganizational campaign then current, that it dischargedHerman Boulds to put a stop to his union activities, andthereby violated Section 8(a)(3) of the Act.The conclusionis not effectively weakened by the fact Medley recommend-ed Boulds for a job elsewhere.The illegal objective was toremove him from the area of the plant and from contactwith the employees then preparing for the imminentelection, and the fact that the personnel director sought tofind him other work is irrelevant to the main question.C.Violation of Section 8(a)(5)Appropriate UnitThe unit descriptionwas establishedby precise amend-mentof thecomplaint at the hearing, now an allegationwhich theRespondent admitted is correct.Accordingly Ifindthatall production and maintenance employees at theRespondent's Owensborofacility,includingall truckdri-vers,power plant employees, cafeteria employees,workingforemen,crew leaders,line floorladies,and laboratoryemployees,but excluding all office clerical employees,casual and seasonal employees,purchasing agents, profes- 94DECISIONSOF NATIONALLABOR RELATIONS BOARDsional employees,guards and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollectivebargainingwithin the meaning of Section 9(b) ofthe Act.The parties stipulated that a list exhibit received inevidence containsthe names of persons working in thebargainingunit between June 6 and October 17, 1969, withdates of entry and exit from the unit during that period; itshows170 names. In his brief the General Counsel askedthat June 13-the day the Union mailed its demand forrecognition-be the time for testing majority, and thereforethe day when the total employee complement must bedetermined.The exhibit shows that eight of the listedpersons either started work after June 13 or left theCompany before that date, and therefore all these must beexcluded from the count. They are: Raymond Thomas, leftthe Company on June 9; Jerry Devins, hired June 26;AlleneBlanford,hired on July 2; Allen Levy, hired June29;Margaret Love, hired July 2; Edward Lyons, hired June23; Joyce Settles, hired July 2; and Jack Wilson, hired June15.With this, the total becomes 162. The parties agreed toexcludeHomer Barton, as a supervisor. The list ofemployees, as of June 13, therefore, is reduced to 161.There was dispute as to the alleged supervisory status ofBenMedley and William Medley, whose names theGeneral Counsel would remove from the list. The evidencedoes not prove Ben Medley to have been a supervisor, andfor reasonsstated below I will remove William Medleyfrom the list. The total then is reduced to 160. At thehearing the General Counsel also urged addition of threeother names,personshe called regular part-timers.Whiledisputing this last assertion, the Respondent stipulated withthe other parties that the employees listed on the exhibitwere all employed as indicated and that there were no otheremployees at work in the agreed-upon production andmaintenance unit.Three women worked in the bottling house, their namesare not on the stipulated list. Mary O'Bryan, who in May1969 became Mary Ebelhar, worked the following hoursduring 1969: January 19-16-1/4; January 26-14-3/4;February 2-12; March 2-8; March 19-24; March16-8; March 23-8; March 30-16; April 13-24; April20-12; May 11-8; May 18-16-1/2; May 25-8; June8-31-3/4; June 15-31-1/2; June 23-31; June 29-25;July 6-16; and July 13-30. Martha Jones did the samework and her records show the following hours worked:January 19-16-1/4; January 26-30-1/4;February16-16; February 23-16; March 9-24; March 16-15-3/4;March 23-16; March 30-0; April 6-8-1/4; April13-24; April 20-36; April 27-4; May 4-23-3/4; May11-16; May 18-24-1/2; May 25-35; June 1-8; June8-32; June 15-31-1/2; June 29-25; July 6-16; and July13-30. I find that both Mary Ebelhar and Martha Joneswere regularpart-time employees appropriately to beincluded in the bargaining unit as of June 1969?"At the hearingthe General Counselalso urgedinclusion of MargaretO'Bryan,but inhis brief withdraws the contention The record showsclearly she was no more than a casual employee5WalterE Schwartz,Mary Ebelhar,MargaretO'Byran,Martha Jones,BerthaL Young, James Nicely, Anna Nicely,EssieD Cox, James EMcDaniel,Joseph A O'Bryan, Jr.,Martha Sims,Larry E Payne, EdwardPayne,William Lanham,Billy Haynes, Frank Fulkerson, Rex GHoward,AccordinglyI find that as of June13, 1969,there were162 rank-and-file employees in the appropriate bargainingunit at most.Union AuthorizationThere were received in evidence 109 signed authorizationcards in favor of the Union. Each reads as follows:DISTILLERY, RECTIFYING, WINE ANDALLIED WORKERS' INTERNATIONALUNION OF AMERICA, AFL-CIOIhereby designate Local No. - Distillery, Rectify-ing,Wine and Allied Workers' International Union ofAmerica, AFL-CIO, or its representatives, as my solecollectivebargaining agent, and authorize them torepresentme in any and all proceedings involving myright to designate a collective bargaining agent and alsogrant them the right to negotiate with my employer anagreement relating to wages, hours and other conditionsof employment.One card was signed by Margaret O'Bryan, the casualemployee who is not counted in the unit; it will be ignored.One was signed by Charles P. Drury, who testified at thehearing and said he was employed by the Company boththen and when he signed the card. The name as he signs itdoes not appear on the stipulated list, but there is a PaulDrury. No one on behalf of the Company questioned histestimony and his card will therefore be counted. ThewitnessWilson testified there is an employee namedThomas Boehman and that he saw the man sign a card; noobjection was made to its authenticity. The employee listshows only a Thomas Ray Boehmann, but I am satisfied itis thesame man.There is like ambiguity in two othercards-signedbyEugeneC.BrooksandFrankFulkerson-both identified by other persons who testified.Although the employee list shows only a Coleman Brooks,a Sam Fulkerson, and a Joseph F. Fulkerson, no objectionwas made to Brooks' card and no issue was taken when thewitness said Frank Fulkerson was in fact an employee. Therecord reflects a great number of instances whereemployees in this plant commonly use their middle insteadof their firstnames.Iwill count both these cards.All of the remaining cards in evidence appear on theirface to have been signed by employees listed on thestipulated exhibit. For the total of 108 cards, 52 wereproved by the employee's appearance and testimony givenat the hearing. Forty cards were authenthicated by directtestimony of witnesses that they actually saw the employeessign the cards.5The remaining cards were received in evidence on thestrength of the oral testimony of the employee who solicitedthe signature and then, within a very short time, usually amatter of minutes, received the card personally from theOswald Howard, Joseph EMills,PaulJDrury,Wavie Johnson, Jr,Eugene C Brooks, Francis E Payne,Wm Weise,DanielHaynes, DonaldR Hamilton, Mary Husk,ForestHusk,CharlesVMattingly, SamFulkerson, ThomasMcPherson,Paul Hedrick,Charles Young, WilliamMillay,HelenBumm, Catherine Ferrell, JudyHartz,Teresa Henderson,John W Mattingly, ThomasBalhman MEDLEY DISTILLING COMPANY95employee in question, whom he in each case knewpersonally, fully signed.6 I.Taitel and Son,119 NLRB 910.Of the 108 cards, all but 11 bear the date June 6, 7, 8, or 9.The oral testimony shows that a few were dated the 7th or8th,although actually signed on the 9th, because theemployee involved, sensitive to possible criticism forsigning in the plant on a workday, sought to protect himselfby predating the card to the weekend. The evidence isunconlradicted, however, that in each instance 97 cardswere signed no later than June 9. Two cards were signed onJune 10-Conkright and V. Richard-and three on the13th-P. Hedricks, R. Jones, and Mary Adkisson. Thismeansthat the Union was in possession of 102 signed cardswhen it wrote the demand letter of June 13.The last six cards bear the following dates:M.Jones--June 15, R. Young-June 16, L. Morgan-June 18,C.P.Drury-July 11, C. Young-July 15, and J.Willianns-June 16. Are the 102 cards dated no later thanJune 13 valid authorizations?In the course of the organizational campaign there wastalk of the procedures being followed, by McKiernan, aunion agent from out of town at a union meeting or two, aswell as by some of the solicitors who later testified to havingobtained signatures on the cards. And the record does showthat in the general discussions the possibility that anelectionmight be necessary before recognition could bewon was a subject of concern. It is a defense argument bythe Respondent that the cards cannot be used now-any ofthem-as evidence of an intent by the employees toauthorise collective bargaining at the time they were signed,because, as it asserts, the employees were then told, or theybelieved, that the sole purpose of the cards was to bringabout such an election, and not to designate the Union astheir agent without more. It is also argued that someemployees signed on the threat of later discharge. Insupportof this position the Respondent called 17witnesses-all employees who had signed cards.In some instances their oral testimony, placed againstthat of the solicitors who invited them to sign and who alsotestified, presents a question of credibility. In the light ofthe clear language of the cards, plainly stating a presentintent to authorize the Union to negotiate a collective-bargaining agreement on all working conditions, and thefact that the employees do speak English and said they readthe cards, resolution of the matter of who gave the morereliable story at the heanng-in those few instances whereresolution is required-demands that consideration begiven to a very significant factor pervading the case as awhole. After signing the cards, employees without numberhad been subjected to the most intimidating form ofcoercion-direct threats of discharge voiced in the office ofpersonnel director to many of them, individually and alone.The pattern of threats emanated from the office of thepersonnel director and spread throughout the plant formany weeks before the election, and it would be unrealisticto ignore the Respondent's illegal conduct towards theemployees between the signing of the cards and the time ofthe hearing.76 James E Higdon, Joseph K Blandford, Francis E Aull, Joseph CAull,Thomas Payne, Paul E Ralph, Paul Rickard, Joseph Tweddell,HermanHigdon, James Earl Cecil, Ernest H. Wiggin,SamuelHardesty,Be that as it may, for the most part the employeewitnesses whom the Respondent did call-all of whom hadsigned cards-not only did not give comfort to its defense,but gave supporting substance to other evidence that whatreference was made to an election was in the context that itmight be necessary only if a majority of cards were notsigned, or if the Employer refused to recognize a propermajority and forced the Union into a Labor Boardproceeding.Jack Hanks' first version of what the solicitor, Wilson,told him was: ". . . the cards could be used for union vote,but that the main reason why that he was wanting to usethem was this committee . . . that they had formed, theywere going to use these cards as a leverage to force thecompany into acceptingsomeof the demands that they hadmade for, you know, higher wages, and for betterretirement plans, stuff like that." The witness then said heasked Wilson " `Will this geta union inhere?' And he said,no, you'd have to have a vote to get the union in. And sothat's the opinion I had.' " Hanks also recalled it this way:"Well, all he said was that they wanted us to sign thesecards so that it may throw a scare into the company to, youknow, accept some of the demands that they had there.That's about all he told us. . . . He said that it could beused for an election, but he didn't think that it would benecessary."Benjamin Pruden also signed at Wilson's request. HetestifiedWilson ". . . said it's sole purpose was to be usedas a bargaining agent when they were bargaining with thecompany, to help us geta raise.But no union wasmentioned at the time . . . of course I may haveunderstood it wrong, that there wouldn't be any unioninvolved .... " "Trial Examiner: Did he say the unionwould not be involved? The Witness: He didn't exactly saynot, but he said when I signed the card that they wasn'tgoing to have a union, and didn't want a union; all theywanted was to use it as a bargaining agent to try to get us araise.And that's the way that I took it . . . he might havesaid something different. That's the way I interpreted it."And again the witness' own version fits the pattern of theoverall solicitation that was going on-bargaining now, andan election only if unavoidable despite designations.Steve Nix also signed at Wilson's request. All he couldrecall of the conversation, when Wilson had gone to see himexpressly to obtain his signature, was: "Nothing specifical-ly. Just that this would just be for, more or less just to seewhether anybody wanted to have an election."Wilson expressly denied telling any of these three men, oranyone else, the purpose of the cards was to obtain anelection.He denied telling Pruden no union was involved.He said flatly he explained to everybody the purpose was tohave the Union "represent" the employees. I credit him.William E. Payne was solicited by Herman Boulds."Well, I don't remember what was said. One thing, he said Iwouldn't have ajob if the union came in and I didn't sign it.What else was said, I don't remember." Payne refused tosign the card at first. "So he came again and asked meagain. So things were in bad shape, so I thought that weJoe Curtis, Glen R Finley,John Horn, Mike Fulton,Jerry Payne7SeeLiz ofRutland,Inc,156 NLRB 121, 133 96DECISIONSOF NATIONALLABOR RELATIONS BOARDneeded the election to settle the thingone way or the other,so I did signthe card."Verdie L.Shouse also signed for Boulds. "...[H ]e toldme all the restof them hadsigned exceptone man. Andso-He said, `Well, if you want to work here you'd bettersign thiscard.'He said, `If the union does comein, if you. . . Idon't havea card signedyou maynot havea job.'didn'tread it,but I knewwhat it wasfor.... it wasactuallybunging-itwas to bring in theunion. . . .But Ifigured the voting iswhat counted,so I signedthe card."Shouse then explained thatwhatBoulds said was thateverybodybut one inthe distillerydepartment had signed.James A.Millay received his card fromBoulds. Threetimes the witness respondedthatBouldshad said nothingto him when inviting him to sign. "He just asked me if I'dtake it,and I told himIwould."Withthe Respondent'scounsel pressing him, he then said"I taken thecardjust tosign it,have an election.Q. Well, was that said to you? A.No, it wasn't said to me....I can't recall whether I said itor not.Imight have said it."And then thereis the testimonyof E. B. Wallace. Hisname is Everette Brodie Wallace,and he is called BodieWallace.This istheman the personneldirector admittedhaving called to his office-in closetedinterrogation, onlyone of many-to ask how he feltabout the Union, and who,accordingto the written memoranda exhibits, was told"what I have done for himand how I had kept him frombeing fired,he had betterdo some more serious thinking."He deniedflatly having talked to Medleyabout signing aunion card before the election,or ever having been in hisoffice;he lied.He testified Bouldstold him "It looks likewe're going to have an election before we get this thingsettled. . . . [W]e've got tohavesomanybefore we canhave an election."Elvy Edwardsalso signed at Boulds' request.He startedby sayingwhat he heard at the union meeting when a unionagent was present. "Theywanted to sign some cards for theunion to have a meeting.Theywas talkingabout that. Andthey was talkingaboutsome other benefits,or something,they mighthave.But that's about all that I can remember."Then he added "Theywanted to get cardssigned so theycould have an election."Later he rephrasedthis as to theunion meeting:"I justsaid theysaid thattheywanted to geta union,or something like that, in, and they had to have somany cardsbefore they could havean election."Edwardscontinued that Boulds came to his home seeking hissignature.". . .Ididn'twant to signthe card really, but inorder to get an election,or something,to settle the thingthey had to havesomecards, andhe saidabout 80%, orsomethinglike that had already signedcards, so I wentahead and signed thecard so they couldhave an electionand settle it some way or another." "Q. Did he [Boulds ] sayanythingto you? A. Nothing only he askedme to sign thecard."Boulds denied telling anyone he solicitedthat the purposeof the cards was for an election.Testifyingbefore hearingthe Respondent'switnesses,he expresslydenied such talkwith Payne, Shouse,Wallace, or Edwards; Edwards'admission Boulds saidnothing aboutan electionsupportsthe finding.Boulds also deniedsaying employees who didnot sign cardsthen would be without jobslaterI credithim. Shouse remembered talk that employees"may nothave a job"with a union in the picture.More likely this washis recollection of general talk, of which there was some, ofapossibleunion-shop contract that might later benegotiated.Moreover,the testimony reduces itself to nomore than a present assertion of what the men had in mind8 months earlier whentheyread and personally filled in thecards.These cards are good and I find that,when theysigned them,these employees did intend to have the Unionbargain for them.John W.Millay said Herman Payne gave him the card."Q. And was anything said at that time?A. No, sir. Theywas all signing them at the time and he handed it to me, andhe filled it out and I signed it." He then added he thought itwas for an election because he "heard them talking...The ones, you know,around."Mary K. Clark went to a union meeting."Idon'tremember,really."What was said at the meeting? ". . . Idon't remember if an election was brought up or not at thatmeeting." Vincent Johnson brought the card to her homefor signing.What had Johnson said about it? "Nothingimportant I don't guess.I don't remember."Delbert Ashton signed at home for Carroll;first he saidhe signed after a union meeting and then that it happenedbefore. All he could remember despite much prodding wasthat the man at the meeting had said"the cards was for theelection day."Asked to repeat,itcame out". . .he justsaid you get better, you know,better,you know,benefits,and stuff,you know."In the circumstances of this case vague generalities of thiskind cannot serve to offset the clear designation spelled outin the cards these employees signed.The best evidence ofwhat references were made to any election by the prounioncampaigners came from Thomas Dant, also a companywitness.With his family he was a dinner guest at the homeof J. A.Payne and they discussed"the pros and cons" ofunionism. He had great difficulty remembering anythingPayne said.At one point came this:"[H ]e said the peoplewanted a union and we should at least give them a chanceto decide what they wanted because it was an election, anelection to see what the people wanted." Pressed toremember more,Dant finally said:"I remember only onething, and this is vague now,Imay have it wrong,Idon'tswear, I don't know for sure dust the way he stated it. Iremember he said, maybe,maybe if we get enough cards wewon't have to have an election." Again the testimony fitsprecisely into what the union representatives would mostlikely say,and comports with other record indications ofwhat was said.If not more than 50 percent of the cardscould be obtained,there would have to be an election; ifmore,a demand for bargaining without need for voting.Esther Roby and Mary Rowan both were solicited byLucyMorgan.Roby's direct testimony was: "She told methat it was to get an election,to see if the people wanted theunion in the company.And she said it didn't put you in theunion,and it didn'tobligate you. It was just to get anelection."Mary Rowan testified:"She told me that thereason for the card,wanting the card was for the election, tohave the election.She said that would be all. The card reallydidn't mean nothing. . .just about everybody had signed,and that they needed the signatures in order to have the MEDLEY DISTILLING COMPANY97election. . . .Whether the union was to be voted in or not.She said that was the main thing."Morgan denied having said the purpose of the card wastoobtain an election,or that any certain number orpercentage of signatures was being sought.While herpurpose at the hearing was to stress the point her appealhad been "to get the Union in" at Medley's, she did admithaving talked of or mentioned a possible election to Roby."I just tried to explain to her that we was trying to see howmany cards we could get signed to see-we was trying toget an election for the union,for getting a union inMedley's, sure." As to Rowan, Morgan said clearly therewas notalk of anyelection.Robywas a suspect witness. She was laid off after signingthe card and appealed to the Union's lawyer in Louisvillefor assistance,claiming she had been wrongly laid off out ofseniority.She was later put back to work.In the context ofthe total picture of illegal interference and coercion-Robyeven said she went back to the personnel director afterseeing the union lawyer-Iam convinced she exaggeratedgreatly in her recital. After saying Morgan had told her apercentagewas necessary for an election,she addedMorgan also said "they had enough cards to have anelection." But, if she knew an election was already assured,Roby must also have known there was another purpose inobtaining still more signatures.Both girls admitted they filled in the entire card whenthey signed.It is, of course,possible a woman couldmisunderstand when talk is general.The only card thatgives pause is that of Rowan,for she particularly impressedme as a veryhonest person. I find Roby's card was a validdesignation,but shall,without deciding,ignore Rowan's,which in no event is of moment.Adrian Clarkwas solicitedby William D. Millay; heshifted his testimony back and forth from page to page,almost from one answer to another. He said he refused tosign when Millay first asked him, and did so when Millaytried again"about a week later."But no cards existedbefore June 6 and he filled out his own in full and signed iton June 9. He said Millay told him the card ". . . reallydidn'tmean anything at that time to sign the union card;they just wanted to see how many they could get signed."Then he added there had been "rumors you heard around.. . that if you didn't sign a card you couldn't got to themeetings."What had Millay said the second time he came?.. [N ]othing other than the majority of them had signedthem,and he just said he'd like for me to sign one, but Iwasn't--but I did not have to sign it, I could use my ownjudgment on it."Finally counsel for the Respondent askedthe witness had Millay said anything about an election, andthe answer came". . .he said ... regardless of howmanycards were signed there would still be an election, that thatwas the law, there had to be an election." Had Millay saidanything "about the rumor"? "No; he didn't say nothingabout that."Clarkalso told of having attended a union meeting. Hisfirst recollectionwas that the man-apparently a unionagent--said the cards "really didn't mean anything; theywanted to see how many they could get signed." And thenagain came the question-had the man talked of anelection? "He said the cards didn'tmean too much; thatthere definitely would be an election."On cross-examina-tion Clarkthen said that at a first union meeting ". . . itseemed like he [the union agent] didn't talk toomuch aboutthe election that I can remember.Itwas just more or lessbenefits,and stuff like that,"and that it was at the secondmeeting-necessarilyafterhe had signed the June 9card-that an election was mentioned.Millaytestified all he told the man was that the purposeof the card was "To let Local31 representus."Clarkvacillatedtoomuch as a witnessforhisuncertaintestimony,in itstotality,to constituteprobativeevidencethat he was told the card had any definitivepurpose otherthan what was plainly wntten on its face. I credit Millayand find Clark's card was a valid one.LarryBartley signed at the requestof Vincent Payne,when a group of employees were gathered together. Histestimony, intended to invalidate his card,is unpersuasive.BartleysaidHorn,also present in the group,had pressedhim to sign"four or fivedays,"kept after him "fromMonday to Friday,"but the card,in Bartley's handwriting,isdated the 9th, Monday,only 3 days after any cardsappeared.Bartley said that finally,"towardsthe end of theweek.. . [H ]e [Horn ] said it was tohave an election. Andso he gave me the card,and I readit.And that's what I gotout it, so I went ahead and signed the card."But ashis cardisdatedMonday,it is clearthat anytalk of an electioncould not have come until several days after he signed, andtherefore can in no event invalidatehis card.Employee V.I.Johnson was one of the effectiveorganizers;he authenticated eight cardsother thanhis own.He testified that after the first meeting with the unionorganizer someone mentionedthe fact 30percent of theemployees' signatures were necessary for an election andthat there was talk the cards were being signed for theUnion "to be our representative."He added that latersomeone-he could not rememberwho-askedhim was itnecessary to have an election"since we hadso many cardssigned,"and that he promisedto check withMcKiernan,the union agent,and to report later. Johnson also said therewas no talk about an election when the men signed thecards for him, eitherby him or by them.Mickey Conkrightwas one of the men who signed forJohnson,and he wascalled by theRespondent for thepurposeof invalidating his own card.He said he signed itfor Johnson before heannganything at anyunion meeting,and that whenhe didsign-the card entirelyfilled in byhimself-Johnson said nothing to him about an election.Conkrightwas asked to tell what he later heard at the unionmeeting; all he could recall was that the unionagent had"talked about we needed to all stay together,stay with theunion. . .those that hadn't signed the card ought to sign.. . some of the reasons was that better wages,possibly... nobodywould ever see the cards except theN.L.R.B.and the union."He repeated several times he could recallnothing else."Q. Did he say anythingabout what the cardswould be usedfor? A. No, sir." At this pointhis testimonybecame confused,almost unintelligible:"He said ... if wedidn'tvote for the election,ifwe didn'twant the election,then those that voted for the election,or had anything to dowith the electionwould possiblybe fired or dismissed, hesaid."He repeated nothing had been said about the cards 98DECISIONS OF NATIONALLABOR RELATIONS BOARD"being used for an election," and then added the agent saidthat they had enough cards, "the election was supposed tohave been guaranteed" with the cards that they already hadsigned.In its brief the Respondent joins this almost incoherenttestimony by Conkright to Johnson's statement at thehearing "I think it was in our minds that we had to have anelection," and argues it therefore must be found all theemployees who signed were told the sole purpose of thecards was to go to an election. But the testimony of thewitness does not so read. Rather, Johnson's testimony,taken in totality, is consistent with what is shown by otherevidence, that at the start of the campaign no one could besure how the Employer would react to the Union'scampaign, and whether or not a majority could be achievedso as to demand exclusive recognition. Both less than amajority of cards and refusal by the Employer to deal withthe Union were eventualities that had to be reckoned with,and, if there was talk of such possibility, it supplies noreason now for rejecting perfectly valid cards signed in theabsence of any misleading inducement.Ifind that both on June 13, 1969, when the Uniondemanded recognition, and on June 17, when theRespondent refused to recognize it, the Union was therepresentative for the purposes of collective bargaining of amajority of the employees in the appropriate unit, 101 outof a total of 162, and by virtue of Section 9(a) of the Act hasbeen and is now the exclusive representative of all theemployees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.Demand and RefusalOn June 13 the Union wrote the following letter to theRespondent:This letter will serve to officially advise that theemployees of your Company have designated thisUnion to represent them as their bargaining agent andhave also authorized this Union to negotiate with theCompany a Labor Agreement relating to all matters ofwages, hours and other conditions of employment.An early reply in this matter will be appreciated.On June 17 the Company responded; in pertinent part itsaid only:In response to your letter, be advised that we takenote of the fact that you claim that some of ouremployees have designated your union to representthem as their bargaining agent.In its answer the Respondent denied that it refused tobargainon request, and at the hearing its counseltangentially suggested the demand letter fell short of adirect request for immediate recognition and negotiations.In its brief, however, the Respondent quarrels only with theGeneral Counsel's contention that, in the event a validmajority was not shown, there should issue an order to8The amendment is a very precise one, limited to the refusal to pay acertain amount assertedly due Trodglen that particular Sunday, it reads.Respondent,by its supervisorand agent,CharlesMedley, on orabout late August, 1969, at its Owensboro, Kentucky facility,suspended certain privileges of employeeJoseph Trodglen, TO WITbargain predicated upon the violations of Section 8(a)(l)and (3) of the Act. The Respondent's true defense is thatthe Union never represented a majority of employees in anappropriate unit.Despite the perhaps inartful wording of the demandletter, there is no question but that the Respondent fullyunderstood the Union was requesting immediate recogni-tionand collective bargaining.More than once thepersonnel director, while talking with individual employees,equated theirMay activities-when they sent electedrepresentativestomanagement to press economicdemands-with pure unionism. That the employees turnedto the Union as another way of dealing with the Companyto achieve the money improvements they had previouslysoughtwas common knowledge. In any event there isnothing to indicate the letter meant to convey any otherthought to the Company. I find that on June 17, 1969, theRespondent refused to bargain with the Union asrequested.Ialso find that by such refusal the Respondent violatedSection 8(a)(5) of the Act. However the matter bephrased-rejection of the principle of collective bargaining,denial to the employees of their statutory rights to self-organization, or a planned strategy to gain time in which tointimidate the employees so as to make a fair and openelection impossible-the Respondent's purpose was clearlyto flout the statutory duty resting upon it to bargain withthe majority representative of its employees, regardless ofthe employees' desire and regardless of the Union'snumerical representative strength. If the phrase "bad faithrefusal to bargain" has any meaning, this is the case. Andthat, in the total circumstances revealed by the record as awhole, the only appropriate remedy is an affirmative orderto bargain with the Union now is beyond question. SeeN. L. R. B. v. Gissel Packing Co., supra.The case in support of the complaint is even stronger ifthe activities of William Medley, a foreman, be considered.He is the son of the personnel director, a blue card man,and the evidence suffices to prove him a supervisor. TheCompany had him on its side of the table whenmanagement met with the employee spokesman to considertheir joint economic demands before the employees startedsigning union cards. But there is a point beyond which nouseful purpose would be served by belaboring testimonyover and above that which is already more than sufficient.The Trodglen IncidentJoseph Trodglen is the boilerrootn maintenance man; it issometimes necessary for him to return to the plant onSundays to make repairs or adjustments of one kind oranother that cannot be made while the machines are inoperation. At the start of the hearing the General Counseladded an amendment to the complaint, charging that forcertain Sunday work performed on October 12, 1969, theRespondent withheld 2 hours' pay from Trodglen aspunishment for his union activities.8the payment of four hours Sunday call-in time because said employeehad become or remained a member of the Union or had givenassistanceand support to itIn his brief the General Counsel points to the fact Trodglen did lessSunday work after the Octoberincident thanbefore, but there was no MEDLEY DISTILLING COMPANY99Trodglen's story is that he regularly came in Sundays,about three times each month, and that sometimes hisforeman directed him to come and sometimes he came onhis own; he was free to use his ownjudgment. He added hehad always been paid a minimum of 4 hours' call-in pay,even when he did less work. He made out his own timecardon Sundays. He went to the plant on his own on October12,worked 2-3/4 hours, and noted 4 hours' of work on thecard.The next day the plant superintendent, CharlesMedley, told him to remove the excess time, that he wouldbe paid only for time actually worked. Trodglen protestedthe past practice, but was only paid the lesser amount .9Then came that testimony by Trodglen which theGeneral Counsel contends proves the illegal motive. WhenTrodglen argued the matter that day, Medley asked whydid he not quit, and Trodglen went on:"You can fire me but I won't quit." I said, "I've alwayshad the feeling that you had the feeling that I was toostrong for the union, and that's the reason why you havedone me like you have."And he said, "Well, I've always told you that."I said, "Charlie, you're a damn liar. You never didtellme that I was strong against the union or for theunion for any time before."All relevant matters consider--d, I find the evidence in itstotality insufficient to prove this pinpointed allegation nowadded to the complaint. This Company was so determinedto put a stop to the union activities and its coercivetechniques reached so many individual employees, it wouldbe difficult to find a single prounion man to whom somekind of illegal statement was not made. If the effort weremade, it could probably be proved the personnel directorknew the identity of each and every union adherent. Butthis does not mean that every incident in the normal courseof business when a union-minded employee came outsecond best economically isipso factoan unfair laborpractice. Carefully appraised, Trodglen's testimony of whatMedley told him that day does not quite reflect admissionof illegalmotivation.He admitted having once toldTrodglien he was very strong for the Union, but he did notadmit the Sunday work pay had been made more strict forthat reason. The man had not been instructed by hisforeman to come in that Sunday, he had made his owndecision, and Medley did tell him the foreman had reportedtherewas no need for Sunday work on that occasion.Sunday time has always been paid at double the regularrate.At one point Trodglen, a 13-year employee, said hehad been paid 4 hours although working less, "ever sinceI've been here"; at another point he said it had happened"maybe once or twice a year." It could not have been muchof an established practice. There is simply not enoughaffirmativeevidenceofunlawfulmotivation,and Itherefore make no finding of a violation of Section 8(a)(3)or (1) with respect to this incident.THE REMEDYHaving found that the Respondent has engaged in anlitigated issueabout subsequent denial of work opportunity The Augustdatein the amendment to the complaint was an obvious error, for therecord shows clearly the incident occurred in October9At one point the record indicates he waspaidonly for 2 hours, insteadunlawful refusal to bargain with the Union in good faith, Ishall recommend that it be ordered to do so upon requestand to cease and desist from further such unfair laborpractices. The Respondent must also be ordered to offerfull reinstatement and backpay to Payne and Boulds, bothof whom were discharged because of their union activity inviolation of the statute. In the light of the nature and extentof the unfair labor practices found, I shall also order thatthe Respondent cease and desist from in any other mannerinterferingwith the rights of its employees to enjoy thestatutory guarantees of self-organization.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations describedin sectionI,above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act, andis engagedin commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees at theRespondent's Owensboro facility, including all truckdri-vers, power plant employees, cafeteria employees, workingforeman, crew leaders, line floor ladies, and laboratoryemployees, but excluding all office clerical employees,casual and seasonal employees, purchasing agents, profes-sional employees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within themeaningof Section 9(b) ofthe Act.4.Distillery,Rectifying,Wine and Allied Workers,InternationalUnion of America, AFL-CIO, was on June13, 1969, and all times thereafter has been the exclusivecollective-bargaining representative of Respondent's em-ployees in the appropriate unit, within the meaning ofSection 9(a) of the Act.5.By refusing to bargain with the above-named labororganization in good faith, the Respondent has engaged inand is engaging in unfair labor practices within themeaningof Section 8(a)(5).6.BydischargingHerman V. Payne and HermanBoulds for engaging in protected concerted activities, theRespondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in unfairlabor practices proscribed by Section 8(aX3).7.By the foregoing conduct, by threatening to dis-charge employees in retaliation for their union activities, byof the 2-3/4 hourshe worked,but no issue was raised on that question,apparentlybecause the record elsewhere states he was paid for whatevertime heactually worked 100DECISIONS OF NATIONALLABOR RELATIONS BOARDthreatening to contract away the employees' work becausethey choose to be represented by a union, by questioningemployees about their umon affiliation and activities, byestablishing a no-distribution and no-solicitation rule forthe purpose of interfering with self-organizationalactivities,by promising improvements in working conditions asinducement for employees to assist the Company indiscouraging umon activities, by promisingincreases inwages in returnfor discontinuance of union activities, byspying upon the employees in their union activities, and bytelling employees that agents of management are surveyingtheir union activities, the Respondent has engaged in and isengaging in unfair labor practices with the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, I recommendthat Medley Distilling Company, Inc., Owensboro, Kentuc-ky, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively in good faith with theUnion as the exclusive representative of all employees inthe bargaining unit.(b)Discharging employees or otherwise discriminatingagainst them in their employment because of their unionactivities.(c) Threatening to discharge employees in retaliation fortheir union activities, threatening to contract away theemployees' work because they choose to be represented bya union, questioning employees about their union affilia-tion and activities, establishing a no-distribution and no-solicitation rule for the purpose of interfering with self-organizational activities, promising improvements in work-ing conditions as inducement for employees to assist theCompany in discouraging union activities, promisingincreases in wages in return for discontinuance of unionactivities,spying upon the employees in their unionactivities, or telling employees that agents of managementare surveying their union activities.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form,join, or assist any labor organization,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act.(a)Upon request, bargain collectively with the Union asthe exclusive bargaining representative of all employees inthe appropriate unit described above, with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreached embody such understanding in a signed agreement.(b)OfferHerman V. Payne and Herman Bouldsimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings they may have sufferedby reason of Respondent's discrimination against them.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and allother rights under the terms of this Order.(d)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(e) Post at its place of business in Owensboro, Kentucky,copies of the attached notice marked "Appendix." 10 Copiesof said notice, on forms provided by the Regional Directorfor Region 25, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps have beentaken to comply herewith.iiio In the event no exceptions are filedas provided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,recommendations,and RecommendedOrder hereinshall,asprovidedinSection 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions, and order, andallobjections thereto shall be deemed waivedfor all purposes In the eventthatthe Board'sOrder is enforcedby a Judgment of a United States Courtof Appeals, the words in the notice reading"POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall bechanged toread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "iiIn the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read- "Notify theRegionalDirector forRegion 25, in writing,within10 daysfrom the date of thisOrder, whatsteps Respondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withDistillery,Rectifying,Wine and Allied Workers,InternationalUnion of America, AFL-CIO, as theexclusiverepresentativeof the employees in thebargaining unit described below.WE WILL bargain collectively, upon request, with thisUnion as the exclusive representative of all ouremployees in the bargaining unit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreached embody such understanding in a sign agree-ment. The bargaining unit is: MEDLEY DISTILLING COMPANY101All production and maintenance employees,including all truckdrivers,power plant employees,cafeteriaemployees,working foreman, crewleaders, line floor ladies,and laboratory employ-ees,but excluding all office clerical employees,casualand seasonal employees,purchasingagents, professional employees,guards and super-visors as defined inthe Act.WE WILL NOT discharge or otherwise discriminateagainst our employees because of their union activities.WE WILL offer Herman V. Payne and HermanBoulds immediate and full reinstatement to their formeror substantially equivalent positions,without prejudiceto their seniority and other rights and privileges, andmake them whole for any loss of pay they may havesuffered by reason of our discrimination against them.WE WILL notify these employees if presently servingin the Armed Forces of the United States of their rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and ServiceAct, asamended, afterdischarge from the Armed Forces.WE WILL NOTthreaten to discharge employees inretaliation for their union activities,threaten to contractaway the employees' work because they choose to berepresented by a union,question employees about theirunion affiliation and activities,establish a no-distribu-tion or no-solicitation rule for the purpose of interferingwith self-organizational activities,promise improve-ments in working conditions as inducement foremployees to assist the Company in discouraging unionactivities,promise increases in wages in return fordiscontinuance of union activities,spy upon employeesin their union activities,or tell employees that agents ofmanagement are surveying their union activities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form,join,or assist anylabor organization,tobargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.MEDLEY DISTILLINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfromthe dateof posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 614Ista Center,150 WestMarket Street, Indianapolis, Indiana46204, Telephone 317-633-8921.